IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,518


EX PARTE LAWRENCE EDWARD BLUE Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28714272 IN THE 272nd DISTRICT COURT

FROM BRAZOS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and sentenced to thirteen years' imprisonment.  The First District
Court of Appeals affirmed his conviction. Blue v. State, No. 01-02-00552 (Tex. App.-Houston [1st
Dist.] delivered October 16, 2003, no pet.).  
	Applicant contends that his plea was involuntary due to the ineffective assistance of his
counsel.  Specifically, the Applicant contends that his plea was involuntary because counsel failed
to inform the Applicant of a plea bargain offer made by the State.  
	The  trial court held a live evidentiary hearing to consider the merit of Applicant's claim. 
Based on the record from the hearing, the trial court determined that Applicant's plea was rendered
involuntary due to the ineffective assistance of his counsel.  Applicant is entitled to relief.  Ex parte
Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 287114272 in the 272nd Judicial District Court
of Brazos County is set aside, and Applicant is remanded to the custody of the Sheriff of Brazos
County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered:  September 27, 2006
Do Not Publish